Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e),
was filed in this application after final rejection. Since this application is eligible for continued examination
under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the
previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
9/7/2022 has been entered.

The claims 12 and 17-20 have been amended. Claims 1-20 are pending.

Response to Amendments
Applicant’s amendments have been considered. Accordingly, the 112(b) rejection is hereby removed. 
Applicant's arguments have been considered. However, the 35 U.S.C. 103 rejection remains below.

Response to Arguments
After reconsideration, a 101 rejection has been re-introduced. Examiner notes that the 101 rejection was removed with respect to a PTAB decision in application 14/080,578. PTAB decisions are non-precedential and do not influence subsequent 101 analysis. Additionally, although the present claims train and update a machine learning model, such that the machine learning model transforms specific schedule data. It is unclear how the machine learning model operates; what machine learning algorithm is used and how the machine learning model is trained to improve on the system to facilitate scheduling employees. See further description in the 101 rejection below.

With respect to the 103 arguments, Applicant argues that “a machine-learning (ML) model, of the computer-implemented components, trained on employee workflow and scheduling data by pattern recognition or classification of at least employees’ behavior” is not disclosed by the cited reference, Sarvana (See Remarks at pg. 10-11). Specifically, Applicant argues that the claimed scheduling data does not equate the user characteristics (Applicant solely identified the biometric characteristics identified in Sarvana’s disclosure) disclosed in Sarvana (See Remarks at pg. 11). However, Examiner notes that Sarvana’s disclosure applies a machine learning algorithm to detect time-varying patterns in user schedule data with respect to user characteristics. While Sarvana’s disclosure illustrates patterns in biometric data (e.g. fatigue, excessive stress or reduced mental focus, see Sarvana ¶0061) as characteristics that are correlated and classified as patterns detected in a user’s schedule and workflow, Sarvana also discloses operational and performance metrics (e.g. a total time required by user to complete one or more of the assigned tasks and a comparison of that total time to an expected completion time for the one or more assigned tasks, a productivity of user, or a rate of error, etc., see Sarvana ¶0059) as characteristics analyzed to correlate and classify patterns in a user’s workflow and schedule data. It is evident that Sarvana’s performance data equates to workflow as it “characterizes a performance of user during a completion of various assigned tasks during prior workdays” and “characterize a speed, efficiency and/or an efficacy at which user completed the various tasks during the prior workdays” (See Sarvana ¶0059). However, to be clear, both the performance characteristics and biometric characteristics, as described in Sarvana, embody employee’s behavior analyzed by a machine learning algorithm and used to train a machine learning algorithm to recognize patterns in an employee’s schedule and workflow. As an example, in ¶0026 of the Applicant’s Specification behavior contributing to burnout risk can have significant impact of the employee’s workflow, like being “unable to properly care for patients.” The behavior contributing to burnout risks in Applicant’s Specification is characterized by the biometric data behavior that warrants the “risk of failure due to fatigue, excessive stress, or reduced mental focus,” described in ¶0061 of Sarvana. Therefore, Examiner notes that the Sarvana reference is appropriately rejects the claimed language.

Also, with respect to the 103 rejection, Applicant argues that the cited reference Begole does not describe the “likeliness that scheduled hours are actual hours working in the historical schedules.” Instead, Applicant asserts that the comparison in Begole represents “actual not-worked hours between actual worked hours” (See Remarks at pgs. 11-12). However, Examiner respectfully disagrees. Examiner notes that Begole’s disclosure identifies real-work activity/inactivity hours compared to scheduled time periods. As an example, Begole’s reference analyzes scheduled appointments or meetings and compares these scheduled hours to real-work activity/inactivity hours to determine a likelihood of missed or cancelled appointments/meetings (See example in Begole Col. 12). Therefore, Examiner notes that the comparison of schedules with peoples’ rhythms (i.e. real-work activity/inactivity hours) in Begole’s reference appropriately describes a comparison between scheduled hours and actual hours. Additionally, the likelihood determined by comparing a person’s rhythm with their schedule for a particular day in a model identifies a likeliness of a particular pattern (e.g. characteristics relate to the productivity of user, See Sarvana ¶0059), which if incorporated in Sarvana would aid in optimizing employee pattern data through a machine learning technique to generate a schedule that optimizes the efficiency of a user and minimized risk (See Sarvana, ¶0046). Both disclosures, Begole and Sarvana, are directed toward features of evaluating and analyzing employees’ patterns for effective scheduling. Therefore, Examiner interprets that the combination of the references is appropriate (as argued by Applicant in the Remarks at pgs. 12-14).

Claim Objections
Claim 11 is objected to because of the following informalities: There is an open-ended parenthesis, which renders a typographical error. See the following: “infer the one or more (ERFs”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

In accordance with Step 1, it is first noted that the claimed system in claims 1-10; the claimed method in claims 11-15; and the claimed non-transitory machine-readable storage medium in claims 16-20 are directed to a potentially eligible category of subject matter (i.e., processes, machine etc.). Thus, Step 1 is satisfied with respect to claims 1-20.

In an accordance with Step 2A, Prong One, claims 1-20 recite an abstract idea.
Specifically, the independent claim(s) recite(s):

model… trained on employee workflow and scheduling data by pattern recognition or classification of at least employees’ behavior with respect to historical schedules in the employee workflow and scheduling data,  the employees’ behavior associated with one or more employee risk factors (ERFs), representing likeliness that the scheduled hours are actual hours worked in the historical schedules, wherein the… model is able to determine or infer the one or more ERFs affecting an employee schedule using one or more probability values to reflect a probability that the employee schedule is patterned or classified within the one or more ERFs and wherein the one or more ERFs that are associated with the… model are to be used for scheduling or are to be stored for schedule generation; and
To schedule respective employees into the employee schedule based in part on the one or more ERFs…  to generate and output the employee schedule, wherein feedback from execution of the employee schedule is provided to generate an updated … model.

The above-recited limitations viewed as an abstract idea recite certain methods of organizing human activity (i.e. fundamental economic principles or practices; commercial or legal interactions (including
agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people). Specifically, to clarify claim interpretation, the limitations directed to the limitations are directed to the business relation of efficiently scheduling employees by modeling and analyzing personal employee behavior patterns. 

According to Step 2A, prong two, this judicial exception is not integrated into a practical application because the use of a “system… comprising: a processor that executes computer implemented components stored in memory… computer-implemented components… a scheduling component;” and “a machine-readable storage medium, comprising executable instructions that, when executed by a processor” for transmitting/receiving data; storing data; processing data; performing computations and repeating steps is merely implementing the abstract idea steps of valuing an idea in the manner of “apply it”. Using a “system… comprising: a processor that executes computer implemented components stored in memory… computer-implemented components… a scheduling component;” and “a machine-readable storage medium, comprising executable instructions that, when executed by a processor” to receive/transmit, store, process, and performing calculations resulting from this kind of evaluative analysis merely implements the abstract idea in the manner of “apply it” and are constraining the abstract idea to a particular technological environment. Additionally, the additional elements, a machine-learning model trained and… wherein the ML model, when deployed… with the deployed ML model; the machine-learning model; generate and output… the machine-learning model; wherein feedback from execution of the employee schedule is provided to generate an updated ML model, do not practically apply the judicial exception because it merely implements a mathematical technique by generally linking the judicial exception to a particular technological field (i.e. machine learning). The use of a machine learning model is claimed at a high level of generality, such that the claimed use of the machine learning model is for conventional purposes (i.e. deploy and update a machine-learning model). Specifically, Applicant’s Specification identifies that “the machine-learning model 104 can implement a "boosting decision tree" algorithm or another algorithm with a desired performance. In alternative embodiments, the machine-learning model 104 can be trained with supervised machine learning and/or in other appropriate ways” (See Specification at ¶0030). There is no specific machine learning model claimed and with respect to Applicant’s Specification, the machine learning model can be trained an implemented with any generic algorithm or in any appropriate way. Therefore, the additional elements considered as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea; it fails to provide an improvement to the functioning of a computer or to any other technology or technical field; it fails to apply the exception with a particular machine; it fails to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; it fails to effect a transformation of a particular article to a different state or thing; and it fails to apply/use the  abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.

In accordance with Step 2B, the claim recites the additional elements – “system… comprising: a processor that executes computer implemented components stored in memory… computer-implemented components… a scheduling component;” “a machine-learning model trained and… wherein the ML model, when deployed… with the deployed ML model; the machine-learning model; generate and output… the machine-learning model; wherein feedback from execution of the employee schedule is provided to generate an updated ML model” and “a non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor.” When considering these additional elements as an ordered combination, the additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, when considered as a whole, merely use conventional computer components to receive and process data and thus do not provide an inventive concept in the claims. Further, as evidence of generic computer implementation and an indication that the claimed invention does not amount to significantly more, it is noted in the Applicant’s Specification that “an example environment 1210 for implementing various aspects of the aforementioned subject matter includes a computer 1212. The computer 1212 includes a processing unit 1214, a system memory 1216, and a system bus 1218. The system bus 1218 couples system components including, but not limited to, the system memory 1216 to the processing unit 1214. The processing unit 1214 can be any of various available processors… various embodiments can be implemented as a method, apparatus, or article of manufacture using standard programming and/or engineering techniques to produce software, firmware, hardware, or any combination thereof to control a computer to implement the disclosed subject matter. The term "article of manufacture" as used herein is intended to encompass a computer program accessible from any computer- readable device, machine-readable device, computer-readable carrier, computer-readable media, machine-readable media, computer-readable (or machine-readable) storage/communication media” (Specification, ¶0061, 0085). As additional evidence of conventional computer implementation, the courts have recognized that “receiving, processing, and storing data,” “perform repetitive calculations” and “receiving or transmitting data over a network, e.g., using the Internet to gather data” to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (MPEP 2106.05d (II)). Also, even if “a machine-learning model” is evaluated as an additional element, this feature is recited at a high level of generality and encompasses well-understood, routine, and conventional prior art activity. See, e.g., Balsiger et al., US 2012/0054642, noting that “Machine learning is well known to those skilled in the art.” With respect to the particular machine learning methods used in the instant application (i.e. Support vector machines, Bayesian networks at Applicant’s Specification ¶0032), see also, Forman et al., US 2004/0024769 at ¶0012, noting that “machine learning algorithms include the well-known Nave Bayes and C4.5 algorithms, support vector machines.” Accordingly, these element does not add significantly more to the claims. From the interpretation of the Specification, the MPEP and cited references, one would reasonably deduce that the additional elements are generic computers and generic computing functions.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’. The dependent claims do not remedy these deficiencies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, 9, 11, 13, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sarvana et al. (United States Patent Application Publication, 2018/0032944, hereinafter referred to as Sarvana) in view of Begole et al. (United States Patent, 7,974,849, hereinafter referred to as Begole) in further view of Qamar et al. (United States Patent Application Publication, 2015/0269244, hereinafter referred to as Qamar).

As per Claim 1, Sarvana discloses a system that facilitates scheduling employees, comprising:
a)	a processor that executes computer implemented components stored in memory (Sarvana: ¶0125-0128: Computers suitable for execution of a computer program may comprise a central processing unit for receiving instructions and data from a read-only memory.); 

b)	a machine-learning (ML) model, of the computer-implemented components, trained on employee workflow and scheduling data by pattern recognition or classification of at least employees’ behavior with respect to historical schedules in the employee workflow and scheduling data,…wherein the ML model, when deployed, is able to determine or infer the one or more ERFs affecting an employee schedule using one or more probability values to reflect a probability that the employee schedule is patterned or classified within the one or more ERFs, and, wherein the one or more ERFs  that are associated with the deployed ML model are to be used for scheduling, or are to be stored for schedule generation (Sarvana: ¶0039-0040, 0059-0063 and 0067: The applied analytical processes may include a machine learning algorithm to be deployed to analyze and leverage "big data." The applied machine learning algorithm may detect time-varying patterns in user schedule data during workdays, and additionally or alternatively, time-varying patterns of user characteristics during the prior and current workdays, and generate output data [generated and outputted ERFs] indicative of the detected patterns. Time-varying patterns for an employee’s one or more assigned tasks, productivity, error rate, etc. may be encoded as performance data metrics. Performance data metrics are used to identify a user’s performance in completing tasks (i.e. workflow) in a workday are associated with the time-varying patterns and risk. An optimization process utilizes the machine learning algorithm with respect task data, employee pattern data and performance data to generate a schedule for the user while minimizing the risk of injury or failure of a task. See also ¶0033-0035 for the stored data analyzed for schedule generation. Examiner notes that Applicant’s Specification identifies ERF’s as parameters that affect an employee schedule, such as employee time-varying patterns (See Applicant’s Specification, ¶0005 and ¶0025-0026).); and 

c)	a scheduling component, of the computer-implemented components, to schedule respective employees into the employee schedule based in part on the one or more ERFs, the scheduling component to generate and output the employee schedule, (Sarvana: ¶0059-0066: Optimization module may apply optimization processes, including a machine learning algorithm, to task data, biometric pattern data, and performance data metrics. An optimization module may establish the optimized schedule for completing the one or more outstanding tasks within the current workday in a manner that maximizes the performance of user while minimizing the risk of injury or failure due to fatigue, excessive stress, or reduced mental focus. An optimization module may establish schedule data that identifies the optimized schedule, and scheduling system may output schedule data to client device. A scheduling system may receive outcome data that identify tasks to be assigned to time periods on a particular workday.).

Sarvana does not explicitly disclose, however Begole discloses:

b)	the employees' behavior associated with one or more ERFs (employee risk factors) representing likeliness that the scheduled hours are actual hours worked in the historical schedules (Begole: Col. 12, Cols. 36 lines 60-67 and Cols. 37-38: Scheduled hours for appointments or meetings are compared to real-work activity hours to determine missed appointments and meetings or some other reason for the discrepancy. An employee’s real-time work activity hours are monitored and modeled with historic activity/inactivity hours. The model estimates the likelihood of an employee’s work activity hours according to his/her rhythm plan. As an example, the model may predict the likelihood of an employee attending lunch at a certain time period or is arriving at work at a certain time. These predictions can be used to develop schedules amongst a distributed team.).   


It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Sarvana with Begole’s model for employee scheduling because the references are analogous/compatible, since each is directed toward features of evaluating and analyzing employees’ patterns for effective scheduling, and because incorporating with Begole’s model for employee scheduling in Sarvana would have Sarvana’s pursuit of effectively apply a machine learning technique to optimize employee pattern data and generate a schedule to optimize the efficiency of a user and minimize risk (See Sarvana, ¶0046); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Sarvana does not explicitly disclose, Qamar however discloses:

c)	wherein feedback from execution of the employee schedule is provided to generate an updated ML model (Qamar: ¶0056-0059, 0159, 0177 and 0239-0240: Calculated performance metrics and determined retention risks for employees are used to identify assignment recommendations of an employee. The calculated performance metrics, risk values and identified recommendations may be used as feedback information to update and improve the analysis technique for subsequent recommendations for one or more other employees. See ¶0152 and 0177, where a performance metric is an adherence to an employee’s schedule. See ¶0239-0240, where the analysis technique is a machine learning model.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Sarvana with Qamar’s updated machine learning model for employee scheduling and risk because the references are analogous/compatible, since each is directed toward features of evaluating and analyzing employees’ patterns for effective scheduling, and because incorporating with Qamar’s updated machine learning model for employee scheduling and risk in Sarvana would have Sarvana’s pursuit of effectively apply a machine learning technique to optimize employee pattern data and generate a schedule to optimize the efficiency of a user and minimize risk (See Sarvana, ¶0046); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 4, Sarvana in view of Begole in further view of Qamar discloses the system of claim 1, wherein the scheduling component is to identify an employee as completing a work schedule for a scheduled time slot and is to reduce a value of a schedule time slot ERF of the employee (Sarvana: ¶0067, 0073, 0086-0097: Workers may be assigned risk scores according to their individual levels of stress, fatigue and mental focus in prior workday timeslots. A worker’s risk score may be lower for a particular time slot if that worker exhibits low level of stress and fatigue and high levels of mental focus when completing scheduled tasks for that timeslot (See ¶0086 and 0089). A scheduling system may optimize task assignments associated with a minimum of the aggregated risk scores. The scheduling system may constrain the value of the minimized aggregated risk score, and may perform additional or alternate optimization processes to assign outstanding tasks to available time slots in a manner that generates an optimized schedule having an aggregated risk score that falls blow a threshold value, or that falls within an established range of risk scores.).

As per Claim 9, Sarvana in view of Begole in further view of Qamar discloses the system of claim 1, wherein the ML model learns impact ERF values of respective influencers and provides the impact ERF values to the scheduling component to revise a proposed employee scheduling (Sarvana: Fig.3 and ¶0093-0099: A scheduling system may dynamically modify a previously established scheduled based on detected changes in the biometric data indicative of a current physiological state of a user. It may determine that user current physiological state deviates from an expected physiological state consistent with an allocated task. Such biometric data impacts the risk score associated completing the allocated task triggering a modification in the optimization of assigned tasks.).

As per Claim 11, Sarvana discloses a method, comprising:

a)	accessing, by a system comprising a processor, a machine-learning (ML) model trained on employee workflow and scheduling data  by pattern recognition or classification of at least employees' behavior with respect to historical schedules in the employee workflow and scheduling data,… wherein the ML model, when deployed, is able to determine or infer one or more (ERFs) affecting an employee schedule using one or more probability values to reflect a probability that the employee schedule is patterned or classified within the one or more ERFs, and wherein the one or more ERFs that are associated with the deployed ML model are to be used for scheduling or are to be stored for schedule generation (Sarvana: ¶0026, 0039-0040, 0059-0063 and 0067: The applied analytical processes may include a machine learning algorithm to be deployed to analyze and leverage "big data." The applied machine learning algorithm may detect time-varying patterns in user schedule data during workdays, and additionally or alternatively, time-varying patterns of user characteristics during the prior and current workdays [historical and schedule workdays], and generate output data [generated and outputted ERFs] indicative of the detected patterns. Time-varying patterns for an employee’s one or more assigned tasks, productivity, error rate, etc. may be encoded as performance data metrics. Probabilistic performance data metrics are used to identify a user’s performance in completing tasks (i.e. workflow) in a workday are associated with the time-varying patterns and risk. An optimization process utilizes the machine learning algorithm with respect task data, employee pattern data and performance data to generate a schedule for the user while minimizing the risk of injury or failure of a task. See also ¶0033-0035 for the stored data analyzed for schedule generation. Examiner notes that Applicant’s Specification identifies ERF’s as parameters that affect an employee schedule, such as employee time-varying patterns (See Applicant’s Specification, ¶0005 and ¶0025-0026).);

b)	scheduling, by the system, the respective employees based on the one or more ERFs (Sarvana: ¶0059-0066: Optimization module may apply optimization processes, including one or more machine learning algorithms, research-based or algorithmic techniques, and probabilistic techniques, to task data, biometric pattern data, and performance data metrics. An optimization module may establish the optimized schedule for completing the one or more outstanding tasks within the current workday in a manner that maximizes the performance of user while minimizing the risk of injury or failure due to fatigue, excessive stress, or reduced mental focus. An optimization module may establish schedule data that identifies the optimized schedule, and scheduling system may provide schedule data to client device. A scheduling system may receive outcome data that identify tasks to be assigned to time periods on a particular workday. See system in ¶0131.); and

c)	generating and outputting the employee schedule (Sarvana: ¶0059-0066: Optimization module may apply optimization processes, including a machine learning algorithm, to task data, biometric pattern data, and performance data metrics. An optimization module may establish the optimized schedule for completing the one or more outstanding tasks within the current workday in a manner that maximizes the performance of user while minimizing the risk of injury or failure. An optimization module may establish schedule data that identifies the optimized schedule, and scheduling system may output schedule data to client device.).

Sarvana does not explicitly disclose, however Begole discloses:

a)	the employees' behavior associated with one or more ERFs (employee risk factors) representing likeliness that the scheduled hours are actual hours worked in the historical schedules (Begole: Cols. 36 lines 60-67 and Cols. 37-38: An employee’s real-time work activity hours are monitored and modeled with historic activity/inactivity hours. The model estimates the likelihood of an employee’s work activity hours according to his/her rhythm plan. As an example, the model may predict the likelihood of an employee attending lunch at a certain time period or is arriving at work at a certain time. These predictions can be used to develop schedules amongst a distributed team.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Sarvana with Begole’s model for employee scheduling because the references are analogous/compatible, since each is directed toward features of evaluating and analyzing employees’ patterns for effective scheduling, and because incorporating with Begole’s model for employee scheduling in Sarvana would have Sarvana’s pursuit of effectively apply a machine learning technique to optimize employee pattern data and generate a schedule to optimize the efficiency of a user and minimize risk (See Sarvana, ¶0046); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Sarvana does not explicitly disclose, however Qamar discloses:
c)	wherein feedback from execution of the employee schedule is provided to generate an updated ML model (Qamar: ¶0056-0059, 0159, 0177 and 0239-0240: Calculated performance metrics and determined retention risks for employees are used to identify assignment recommendations of an employee. The calculated performance metrics, risk values and identified recommendations may be used as feedback information to update and improve the analysis technique for subsequent recommendations for one or more other employees. See ¶0152 and 0177, where a performance metric is an adherence to an employee’s schedule. See ¶0239-0240, where the analysis technique is a machine learning model.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Sarvana with Qamar’s updated machine learning model for employee scheduling and risk because the references are analogous/compatible, since each is directed toward features of evaluating and analyzing employees’ patterns for effective scheduling, and because incorporating with Qamar’s updated machine learning model for employee scheduling and risk in Sarvana would have Sarvana’s pursuit of effectively apply a machine learning technique to optimize employee pattern data and generate a schedule to optimize the efficiency of a user and minimize risk (See Sarvana, ¶0046); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 13, Sarvana in view of Qamar discloses the method of claim 11, further comprising: identifying, by the system, an employee with a lowest value for a time slot ERF that is associated with a scheduled time slot; and lowering a weight value of the time slot ERF (Sarvana: ¶0067, 0073, 0086-0097: Workers may be assigned risk scores according to their individual levels of stress, fatigue and mental focus in prior workday timeslots. A worker’s risk score may be lower for a particular time slot if that worker exhibits low level of stress and fatigue and high levels of mental focus when completing scheduled tasks for that timeslot (See ¶0086 and 0089). A scheduling system may optimize task assignments associated with a minimum of the aggregated risk scores. The scheduling system may constrain the value of the minimized aggregated risk score, and may perform additional or alternate optimization processes to assign outstanding tasks to available time slots in a manner that generates an optimized schedule having an aggregated risk score that falls blow a threshold value, or that falls within an established range of risk scores. Examiner notes that terms first and second are merely descriptive of disparate time slots.).

As per Claim 16, Sarvana discloses a non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor, enable the processor to perform operations, comprising: 

a)	accessing a machine-learning (ML) model trained on employee workflow and scheduling data by pattern recognition or classification of at least employees' behavior with respect to historical schedules in the employee workflow and scheduling data,… wherein the ML model, when deployed, is able to determine or infer the one or more ERFs affecting an employee schedule using one or more probability values to reflect a probability that the employee schedule is patterned or classified within the one or more ERFs, and, wherein the one or more ERFs that are associated with the deployed ML model are to be used for scheduling or are to be stored for schedule generation (Sarvana: ¶0039-0040, 0059-0063 and 0067: The applied analytical processes may include a machine learning algorithm to be deployed to analyze and leverage "big data." The applied machine learning algorithm may detect time-varying patterns in user schedule data during workdays, and additionally or alternatively, time-varying patterns of user characteristics during the prior and current workdays, and generate output data [generated and outputted ERFs] indicative of the detected patterns. Time-varying patterns for an employee’s one or more assigned tasks, productivity, error rate, etc. may be encoded as performance data metrics. Performance data metrics are used to identify a user’s performance in completing tasks (i.e. workflow) in a workday are associated with the time-varying patterns and risk. An optimization process utilizes the machine learning algorithm with respect task data, employee pattern data and performance data to generate a schedule for the user while minimizing the risk of injury or failure of a task. See also ¶0033-0035 for the stored data analyzed for schedule generation. Examiner notes that Applicant’s Specification identifies ERF’s as parameters that affect an employee schedule, such as employee time-varying patterns (See Applicant’s Specification, ¶0005 and ¶0025-0026).); and 

b)	generating and outputting the employee schedule (Sarvana: ¶0059-0066: Optimization module may apply optimization processes, including a machine learning algorithm, to task data, biometric pattern data, and performance data metrics. An optimization module may establish the optimized schedule for completing the one or more outstanding tasks within the current workday in a manner that maximizes the performance of user while minimizing the risk of injury or failure. An optimization module may establish schedule data that identifies the optimized schedule, and scheduling system may output schedule data to client device.).

Sarvana does not explicitly disclose, however Begole discloses:

a)	the employees' behavior associated with one or more ERFs (employee risk factors) representing likeliness that the scheduled hours are actual hours worked in the historical schedules (Begole: Cols. 36 lines 60-67 and Cols. 37-38: An employee’s real-time work activity hours are monitored and modeled with historic activity/inactivity hours. The model estimates the likelihood of an employee’s work activity hours according to his/her rhythm plan. As an example, the model may predict the likelihood of an employee attending lunch at a certain time period or is arriving at work at a certain time. These predictions can be used to develop schedules amongst a distributed team.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Sarvana with Begole’s model for employee scheduling because the references are analogous/compatible, since each is directed toward features of evaluating and analyzing employees’ patterns for effective scheduling, and because incorporating with Begole’s model for employee scheduling in Sarvana would have Sarvana’s pursuit of effectively apply a machine learning technique to optimize employee pattern data and generate a schedule to optimize the efficiency of a user and minimize risk (See Sarvana, ¶0046); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Sarvana does not explicitly disclose, however Qamar discloses:
b)	wherein feedback from execution of the employee schedule is provided to generate an updated ML model (Qamar: ¶0056-0059, 0159, 0177 and 0239-0240: Calculated performance metrics and determined retention risks for employees are used to identify assignment recommendations of an employee. The calculated performance metrics, risk values and identified recommendations may be used as feedback information to update and improve the analysis technique for subsequent recommendations for one or more other employees. See ¶0152 and 0177, where a performance metric is an adherence to an employee’s schedule. See ¶0239-0240, where the analysis technique is a machine learning model.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Sarvana with Qamar’s updated machine learning model for employee scheduling and risk because the references are analogous/compatible, since each is directed toward features of evaluating and analyzing employees’ patterns for effective scheduling, and because incorporating with Qamar’s updated machine learning model for employee scheduling and risk in Sarvana would have Sarvana’s pursuit of effectively apply a machine learning technique to optimize employee pattern data and generate a schedule to optimize the efficiency of a user and minimize risk (See Sarvana, ¶0046); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 18, Sarvana in view of Begole in further view of Qamar discloses the non-transitory machine-readable storage medium of claim 16, further including instructions that, when executed by the processor, enable the processor to perform further operations comprising: identifying an employee with a lowest value for a time slot ERF for that is associated with a schedule time slot; and lowering a weight value of the time slot (Sarvana: ¶0067, 0073, 0086-0097: Workers may be assigned risk scores according to their individual levels of stress, fatigue and mental focus in prior workday timeslots. A worker’s risk score may be lower for a particular time slot if that worker exhibits low level of stress and fatigue and high levels of mental focus when completing scheduled tasks for that timeslot (See ¶0086 and 0089). A scheduling system may optimize task assignments associated with a minimum of the aggregated risk scores. The scheduling system may constrain the value of the minimized aggregated risk score, and may perform additional or alternate optimization processes to assign outstanding tasks to available time slots in a manner that generates an optimized schedule having an aggregated risk score that falls blow a threshold value, or that falls within an established range of risk scores.).

Claim 2-3, 5-6, 12, 14-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sarvana et al. (United States Patent Application Publication, 2018/0032944, hereinafter referred to as Sarvana) in view of Qamar et al. (United States Patent Application Publication, 2015/0269244, hereinafter referred to as Qamar) in further view of Stephenson et al. (United States Patent Application Publication, 2014/0278629, hereinafter referred to as Stephenson).

As per Claim 2, Sarvana in view of Begole in further view of Qamar discloses the system of claim 1.

Sarvana does not explicitly disclose, however Stephenson discloses wherein the one or more ERFs include one or more of: days of a week a particular employee works as scheduled, days of the week the employee takes time off from work, or days of the week the employee takes sick leave (Stephenson: Fig. 2 and 6 and ¶0031-0033 and 0049-0053: Employee attendance may be recorded for metrics. Such employee data determining employee attendance status includes the days of the week in which an employee clocks in, absentee excuses due to sickness. Such data may be correlated to an employee physiological parameter.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Sarvana with Stephenson’s work records including biometric information because the references are analogous/compatible, since each is directed toward features of utilizing biometric data for effective scheduling, and because incorporating with Stephenson’s work records including biometric information in Sarvana would have Sarvana’s pursuit of effectively determining a schedule based on biometric information in employee’s (See Sarvana, ¶0004); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 3, Sarvana in view of Begole in further view of Qamar discloses the system of claim 1, wherein the machine-learning model identifies… hours worked by one employee and updates the one or more ERF values (Sarvana: ¶0039-0042, 0059-0063: The applied analytical processes may include one or more machine learning algorithms, one or more algorithmic or research-based techniques, and one or more probabilistic techniques, such as data mining techniques and other techniques that analyze and leverage "big data." The applied machine learning algorithms, algorithmic or research-based techniques, and/or probabilistic techniques may detect time-varying patterns in user data during workdays. Based on the detected patterns, risk scores are determined for a user for a particular time slot.

Sarvana does not explicitly disclose, however Stephenson discloses a discrepancy between the scheduled hours and the actual hours worked by one employee, and updates… associated with the discrepancy (Stephenson: ¶0037: An updated work record can determine real-time attendance statuses, thereby determining a difference between a work record and word schedule. The difference identifies actual work time for identifying overtime, early leave, etc.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Sarvana with Stephenson’s work records including biometric information because the references are analogous/compatible, since each is directed toward features of utilizing biometric data for effective scheduling, and because incorporating with Stephenson’s work records including biometric information in Sarvana would have Sarvana’s pursuit of effectively determining a schedule based on biometric information in employee’s (See Sarvana, ¶0004); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 5, Sarvana in view of Begole in further view of Qamar discloses the system of claim 1, further comprising: a risk component, of the computer-implemented components, to assess burnout risk data that are associated with an employee, the burnout risk data to be used with current scheduled hours data to create a corresponding burnout ERF of the one or more ERFs to be associated with the employee (Sarvana: ¶0046 and 0077-0078: One or more performance metrics characterizing the spend and efficacy of a user completing a scheduled task during a current workday period(s) may be match to a risk level of an employee’s stress, fatigue and/or mental focus [burnout risk].).

Sarvana does not explicitly disclose, however Stephenson discloses overtime data… overtime… ERF of the one or more ERFs to be associated with the employee (Stephenson: Fig. 2 and 6 and ¶0031-0033 and 0049-0053: Employee attendance may be recorded for metrics. Such employee data determining employee attendance status includes the days of the week in which an employee clocks in, revealing overtime hours performed by the employee. Such data may be correlated to an employee physiological parameter.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Sarvana with Stephenson’s work records including biometric information because the references are analogous/compatible, since each is directed toward features of utilizing biometric data for effective scheduling, and because incorporating with Stephenson’s work records including biometric information in Sarvana would have Sarvana’s pursuit of effectively determining a schedule based on biometric information in employee’s (See Sarvana, ¶0004); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 6, Sarvana in view of Begole in further view of Qamar discloses the system of claim 1, further comprising: a tracking component, of the computer-implemented components, to track, in real-time… the actual work hours associated with a plurality of employees (Sarvana: ¶0037-0038, 0078-0079 and 0123: The scheduling system may track biometric data of an employee characterizing the state and performance of an employee during one or more workday time periods in real-time [actual work data] (See ¶0116 where the data is captured through additional components).  The scheduling system may utilize biometrics and performance data to determine risk of completing task for a time period and schedule task to be completed in a workday.).

Sarvana does not explicitly disclose, however Stephenson discloses tracks in real-time the scheduled hours (Stephenson: ¶0036-0037: An employee’s work record may be updated with a real-time work schedule.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Sarvana with Stephenson’s work records including biometric information because the references are analogous/compatible, since each is directed toward features of utilizing biometric data for effective scheduling, and because incorporating with Stephenson’s work records including biometric information in Sarvana would have Sarvana’s pursuit of effectively determining a schedule based on biometric information in employee’s (See Sarvana, ¶0004); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 12, Sarvana in view of Begole in further view of Qamar discloses the method of claim 11.

Sarvana does not explicitly disclose, however Stephenson discloses further comprising: identifying, by the system, a discrepancy between the scheduled hours and the actual worked hours (Stephenson: ¶0037: An updated work record can determine real-time attendance statuses, thereby determining a difference between a work record and word schedule. The difference identifies actual work time for identifying overtime, early leave, etc.).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Sarvana with Stephenson’s work records including biometric information because the references are analogous/compatible, since each is directed toward features of utilizing biometric data for effective scheduling, and because incorporating with Stephenson’s work records including biometric information in Sarvana would have Sarvana’s pursuit of effectively determining a schedule based on biometric information in employee’s (See Sarvana, ¶0004); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 14, Sarvana in view of Begole in further view of Qamar discloses the method of claim 11, further comprising: scheduling, by the system, an employee based in part on an… ERF of the one or more ERFs, the overtime ERF associated with… patterns associated with the employee (Sarvana: ¶0058-0066: Optimization module may apply optimization processes, including one or more machine learning algorithms, research-based or algorithmic techniques, and probabilistic techniques, to time varying patterns in task data, biometric pattern data, and performance data metrics from time periods of prior workdays. An optimization module may establish the optimized schedule for completing the one or more outstanding tasks within the current workday in a manner that maximizes the performance of user while minimizing the risk of injury or failure due to fatigue, excessive stress, or reduced mental focus. An optimization module may establish schedule data that identifies the optimized schedule, and scheduling system may provide schedule data to client device. A scheduling system may receive outcome data that identify tasks to be assigned to time periods on a particular workday. See system in ¶0131.).

Sarvana does not explicitly disclose, however Stephenson discloses an overtime ERF and overtime (Stephenson: Fig. 2 and 6 and ¶0031-0033 and 0049-0053: Employee attendance may be recorded for metrics. Such employee data determining employee attendance status includes the days of the week in which an employee clocks in, revealing overtime hours performed by the employee. Such data may be correlated to an employee physiological parameter.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Sarvana with Stephenson’s work records including biometric information because the references are analogous/compatible, since each is directed toward features of utilizing biometric data for effective scheduling, and because incorporating with Stephenson’s work records including biometric information in Sarvana would have Sarvana’s pursuit of effectively determining a schedule based on biometric information in employee’s (See Sarvana, ¶0004); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 15, Sarvana in view of Begole in further view of Qamar discloses the method of claim 11, further comprising: tracking, by the system and in real-time,… actual worked hours associated with a plurality of employees (Sarvana: ¶0037-0038, 0078-0079 and 0123: The scheduling system may track biometric data of an employee characterizing the state and performance of an employee during one or more workday time periods in real-time [actual work data] (See ¶0116 where the data is captured through additional components).  The scheduling system may utilize biometrics and performance data to determine risk of completing task for a time period and schedule task to be completed in a workday.).

Sarvana does not explicitly disclose, however Stephenson discloses tracks in real-time the schedule hours (Stephenson: ¶0036-0037: An employee’s work record may be updated with a real-time work schedule.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Sarvana with Stephenson’s work records including biometric information because the references are analogous/compatible, since each is directed toward features of utilizing biometric data for effective scheduling, and because incorporating with Stephenson’s work records including biometric information in Sarvana would have Sarvana’s pursuit of effectively determining a schedule based on biometric information in employee’s (See Sarvana, ¶0004); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 17, Sarvana in view of Begole in further view of Qamar discloses the non-transitory machine-readable storage medium of claim 16.

Sarvana does not explicitly disclose, however Stephenson discloses further including instructions that, when executed by the processor, enable the processor to perform further operations comprising: identifying a discrepancy between the scheduled hours and the actual worked hours (Stephenson: ¶0037: An updated work record can determine real-time attendance statuses, thereby determining a difference between a work record and word schedule. The difference identifies actual work time for identifying overtime, early leave, etc.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Sarvana with Stephenson’s work records including biometric information because the references are analogous/compatible, since each is directed toward features of utilizing biometric data for effective scheduling, and because incorporating with Stephenson’s work records including biometric information in Sarvana would have Sarvana’s pursuit of effectively determining a schedule based on biometric information in employee’s (See Sarvana, ¶0004); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 19, Sarvana in view of Begole in further view of Qamar discloses the non-transitory machine-readable storage medium of claim 16, further including instructions that, when executed by the processor, facilitate enable the processor to perform further operations by comprising: scheduling an employee based in part on an… ERF of the one or more ERFs, the overtime ERF associated with… patterns associated with the employee (Sarvana: ¶0058-0066: Optimization module may apply optimization processes, including one or more machine learning algorithms, research-based or algorithmic techniques, and probabilistic techniques, to time varying patterns in task data, biometric pattern data, and performance data metrics from time periods of prior workdays. An optimization module may establish the optimized schedule for completing the one or more outstanding tasks within the current workday in a manner that maximizes the performance of user while minimizing the risk of injury or failure due to fatigue, excessive stress, or reduced mental focus. An optimization module may establish schedule data that identifies the optimized schedule, and scheduling system may provide schedule data to client device. A scheduling system may receive outcome data that identify tasks to be assigned to time periods on a particular workday. See system in ¶0131.).

Sarvana does not explicitly disclose, however Stephenson discloses an overtime ERF and overtime (Stephenson: Fig. 2 and 6 and ¶0031-0033 and 0049-0053: Employee attendance may be recorded for metrics. Such employee data determining employee attendance status includes the days of the week in which an employee clocks in, revealing overtime hours performed by the employee. Such data may be correlated to an employee physiological parameter.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Sarvana with Stephenson’s work records including biometric information because the references are analogous/compatible, since each is directed toward features of utilizing biometric data for effective scheduling, and because incorporating with Stephenson’s work records including biometric information in Sarvana would have Sarvana’s pursuit of effectively determining a schedule based on biometric information in employee’s (See Sarvana, ¶0004); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 20, Sarvana in view of Begole in further view of Qamar discloses the non-transitory machine-readable storage medium of claim 16, further including instructions that, when executed by the processor, enable the processor to perform further operations comprising: tracking, in real-time,… actual work data associated with an employee (Sarvana: ¶0037-0038, 0078-0079 and 0123: The scheduling system may track biometric data of an employee characterizing the state and performance of an employee during one or more workday time periods in real-time [actual work data] (See ¶0116 where the data is captured through additional components).  The scheduling system may utilize biometrics and performance data to determine risk of completing task for a time period and schedule task to be completed in a workday.).

Sarvana does not explicitly disclose, however Stephenson discloses tracks in real-time schedule data (Stephenson: ¶0036-0037: An employee’s work record may be updated with a real-time work schedule.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Sarvana with Stephenson’s work records including biometric information because the references are analogous/compatible, since each is directed toward features of utilizing biometric data for effective scheduling, and because incorporating with Stephenson’s work records including biometric information in Sarvana would have Sarvana’s pursuit of effectively determining a schedule based on biometric information in employee’s (See Sarvana, ¶0004); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sarvana et al. (United States Patent Application Publication, 2018/0032944, hereinafter referred to as Sarvana) in view of Begole et al. (United States Patent, 7,974,849, hereinafter referred to as Begole) in further view of Qamar et al. (United States Patent Application Publication, 2015/0269244, hereinafter referred to as Qamar) in further view of Kambatla (United States Patent Application Publication, 2018/0074855).

As per Claim 7, Sarvana in view of Begole in further view of Qamar discloses the system of claim 1.

Sarvana does not explicitly disclose, however Kambatla discloses an incentive component, of the computer-implemented components, to provide for employee incentives, wherein the scheduling component is to provide a schedule based in part on the employee incentives (Kambatla: ¶0075-00080: Tasks may be incentivized and enabled for rescheduling among a cluster of users. A sharing incentive may allow a task to be allocated to one or more users for opportunistic scheduling. See ¶0023 where the central resource manager allocates a schedule.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Sarvana with Kambatla’s incentive for employees to complete work because the references are analogous/compatible, since each is directed toward features of scheduling and re-allocating tasks to employees, and because incorporating with Kambatla’s incentive for employees to complete work in Sarvana would have Sarvana’s pursuit of adaptively allocating resources within an enterprise and identifying tasks assigned to a user (See Sarvana, Abstract); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Sarvana et al. (United States Patent Application Publication, 2018/0032944, hereinafter referred to as Sarvana) in view of Begole et al. (United States Patent, 7,974,849, hereinafter referred to as Begole) in further view of Qamar et al. (United States Patent Application Publication, 2015/0269244, hereinafter referred to as Qamar) in further view of Kim et al. (United States Patent Application Publication, 2014/0343999 hereinafter referred to as Kim).

As per Claim 8, Sarvana in view of Begole in further view of Qamar discloses the system of claim 1.

Sarvana does not explicitly disclose, however Kim discloses wherein the ML model comprises one or more of: a recursive learning algorithm, a backward propagation algorithm, or a continuous learning algorithm (Kim: Fig. 1C-1D and ¶0077-0078, 0088: For resource-wise feasible scheduling, a risk-aware project scheduling technique may be performed that implements forward/backward propagation.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the Sarvana with Kim’s machine-learning model for risk-aware project scheduling because the references are analogous/compatible, since each is directed toward features of accessing risk in project scheduling according to specific requirements, and because incorporating with Kim’s machine-learning model for risk-aware project scheduling in Sarvana would have Sarvana’s pursuit of effectively applying machine learning techniques to detect time-varying patterns in employee’s (See Sarvana, ¶0004); and further obvious since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 10, Sarvana in view of Begole in further view of Qamar in even further view of Kim discloses the system of claim 8, further comprising: an optimization component, of the computer-implemented components, to generate inference ERFs, based on the ML model, wherein the inference ERFs is one or more potential points of failure, weakness, and bottlenecks in operations, wherein the optimization component is configured to provide the inference ERFs to the scheduling component, and wherein the scheduling component generates schedules based in part on the inference ERFs (Sarvana: ¶0046, 0055-0063 and 0077-0078: An optimization module may apply any of the optimization processes described above, including one or more machine learning algorithms, research-based or algorithmic techniques, and probabilistic techniques, to portions of task data, biometric pattern data, and performance data. An optimization module of a scheduling system may perform operations that store data specifying the task scores for each of the assigned tasks and the biometric scores of users during each of the scheduled time periods within one or more data records of scheduling database, and further, that link the stored task and biometric scores to user, the current workday, and to the stored portions of schedule data. An optimization module may generate an optimized schedule of assigned tasks for user that matches a complexity and risk of each of the assigned tasks with an expected level of stress, fatigue, and/or mental focus during corresponding portions of a current workday. The matched complexity and risk assess the specific risk of injury or point of failure (see ¶0059, for point of failure with employee and/or of a repaired component.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsuoka et al. (US 8,630,741): The current application is directed to intelligent controllers that use sensor output and electronically stored information, including one or more of electronically stored rules, parameters, and instructions, to determine whether or not one or more types of entities are present within an area, volume, or environment monitored by the intelligent controllers. The intelligent controllers select operational modes and modify control schedules with respect to the presence and absence of the one or more entities. The intelligent controllers employ feedback information to continuously adjust the electronically stored parameters and rules in order to minimize the number of incorrect inferences with respect to the presence or absence of the one or more entities and in order to maximize the efficiency by which various types of systems controlled by the intelligent controllers carry out selected operational modes.
                                                                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON MICHELLE NEAL whose telephone number is (571)272-9334. The examiner can normally be reached 9-5pm ET, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLISON MICHELLE NEAL
Examiner
Art Unit 3683



/TIMOTHY PADOT/Primary Examiner, Art Unit 3683